Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 recites “wherein the vibration device has a first vibration mode of vibrating the operation unit at the second position and a second vibration mode of vibrating the exterior member at the first position”. It is understood and interpreted as “wherein the vibration device has a first vibration mode of vibrating the operation unit at the second position and a second vibration mode of vibrating the exterior member while/when the operation unit is at the first position” since the location of the vibration device does not change. Reference to the first and second positions is with respect to the operation unit.  Claim 1 should be amended to reflect as such.
Claim 7 recites “wherein the vibration device has a first vibration mode of vibrating the operation unit at the second position and a second vibration mode of vibrating the exterior member at the first position”. It is understood and interpreted as “wherein the vibration device has a first vibration mode of vibrating the operation unit at the second position and a second vibration mode of vibrating the exterior member while/when the operation unit is at the first position” since the location of the vibration device does not change. Reference to the first and second positions is with respect to the operation unit.  Claim 7 should be amended to reflect as such.
 Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tani (U.S. Publication No. 2020/0322517) teaches providing vibrational feedback to the shutter release button.  Seo (U.S. Publication No. 2021/0271325) appears to be an application related to the current application.
This application is in condition for allowance except for the following formal matters: 
The objection to claims 1 and 7 discussed in the Claim Objections section above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852